Citation Nr: 0209671	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for service-
connected recurrent dislocation of the right shoulder, post-
operative, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

The case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated January 13, 2000, which vacated a 
December 1998 Board decision and remanded the case for 
further development. The case arose from a May 1995 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Nashville, Tennessee.

In this regard, the Court in its January 2000 order granted a 
motion to vacate and remand the issue on appeal.  The motion 
for remand noted, among other things, that the December 1998 
Board decision failed to adequately consider the provisions 
of 38 C.F.R. §§ 4.40, 4.45(c)-(f) in light of the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  At present, 
following additional development, the veteran's case is once 
again before the Board for appellate review.

The Board further notes that an October 1998 Informal Hearing 
Presentation raises the issues of entitlement to service 
connection for pneumonia, urinary tract condition and a 
neuropsychiatric disorder on a direct basis or as secondary 
to the veteran's service-connected right shoulder disability.  
At this time it appears these issues remain undeveloped, and 
thus, the issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's right shoulder disability is currently 
characterized by subjective complaints of pain.  Objective 
findings consist of degenerative joint disease, full forward 
flexion and abduction to 180 degrees, and internal rotation 
to about T7 with pain. 

3.  The veteran's right shoulder disability is not 
characterized by x-ray evidence of degenerative arthritis of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations, arm limitation of 
motion at shoulder level, impairment of the humerus with 
infrequent episodes and guarding of movement only at shoulder 
level, malunion of the humerus with moderate or marked 
deformity, or dislocation or nonunion with loose movement of 
the clavicle or scapula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected recurrent dislocation of 
the right shoulder, post-operative, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5201, 5202, 5203 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating for a right shoulder disability.  In 
the statement of the case, subsequent supplemental statements 
of the case and a December 2000 VA letter, the RO informed 
the veteran of the type of evidence that would be needed to 
substantiate his claim.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Upon reviewing the veteran's claims files, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained.  In 
December 2001, the RO afforded the veteran a VA examination 
including consideration of the requirements in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  As well, the RO has 
obtained all noted records of medical treatment for the 
disorder at issue, and the veteran was given the opportunity 
to present testimony during an appeal hearing, but decline 
such opportunity.  As the Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, the Board concludes that all reasonable 
efforts have been made by VA to obtain the evidence necessary 
to substantiate the veteran's claim.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
the development of evidence is required.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Lastly, although it appears the veteran has not been provided 
with specific information concerning the VCAA, the Board is 
satisfied that all relevant facts have been properly 
developed as previously noted.  Therefore, the Board will not 
remand the case to the RO for further development as it would 
be unproductive.  The veteran has not been prejudiced by this 
action.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (1992)).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2001).

In this case, in an October 1975 rating decision, the veteran 
was granted service connection for recurrent dislocation of 
the right shoulder, and was awarded a 20 percent disability 
rating for such disability under Diagnostic Code 5202.  
Subsequently, the 20 percent rating was reduced to a 
noncompensable level by the RO decision in August 1977.  And, 
in a July 1997 rating decision, the veteran's award was again 
increased to a 10 percent rating under Diagnostic Code 5203.  
At present, the veteran is seeking an increased rating in 
excess of 10 percent for his recurrent dislocation of the 
right shoulder, post-operative.

I.  The Evidence.

With respect to the evidence, the service medical records 
show the veteran is right handed.  Additionally, the service 
medical records include the veteran's August 1975 separation 
medical report indicating that he was status-post right 
shoulder surgery and that he had keloid formation secondary 
to the surgery.  The veteran was discharged from service in 
August 1975.

Subsequent to service, an April 1977 VA orthopedic report 
indicates that the veteran had complaints of pain in his 
right shoulder. No significant objective manifestations were 
found, except pain on deep palpitation.  He had a full range 
of motion of the right shoulder and x-ray examination 
revealed no significant fracture or abnormality of the 
shoulder.  The veteran's diagnosis was bursitis.

A July 1977 VA examination report reflects that the veteran's 
right shoulder had a post-operative scar with slight keloid 
formation, but no adherence or contracture.  The scar was 
asymptomatic.  The examination report in essence shows no 
significant findings, except for the veteran's subjective 
complaints of tenderness.  X-ray study showed no fracture, 
soft tissue calcification, or dislocation of the right 
shoulder.

Medical records from a VA Medical Center (VAMC) dated from 
1977 to 1978 show additional complaints of right shoulder 
pain by the veteran, and findings consisted of limitation of 
external rotation to 30 degrees.  The veteran's diagnosis was 
"vague shoulder pain" and possible surgical scarring.

Records from a VAMC and from the South Mental Health Center 
dated from 1986 to 1998 show treatment for several 
psychiatric disorders, including schizophrenia and anxiety 
disorder.  No treatment of the right shoulder is shown.

VAMC records dated from 1994 to 1997 show that the veteran 
had complaints in reference to his right shoulder.  
Nevertheless, March 1995 and September 1995 x-rays reveal a 
normal right shoulder.  And, August 1995 notations indicate 
that the veteran complained of chronic pain, but had good 
range of motion.

Additionally, August 1997 VAMC records show the veteran was 
seen for right shoulder pain and for a blood pressure check.  
At that time he was seeking a medical statement from the 
physician to the effect that he had high blood pressure due 
to his right shoulder pain.  His diagnosis was chronic pain.  
Furthermore, September 1997 VAMC records indicate the 
veteran's right shoulder did not have erythema, deformity, or 
swelling, and had a full range of motion with mild pain on 
resistance to anterior abduction.  The veteran's assessment 
was chronic right shoulder pain secondary to degenerative 
joint disease.

In 1998, the RO received private medical records dated from 
1975 to 2000. Specifically, these records include an August 
1996 electromyography (EMG) report from J. D. Huffman, M.D., 
which concludes that there was no evidence of radiculopathy, 
plexopathy, or neuropathy.  And, an August 1996 x-ray report 
from the Methodist Hospital indicates the right shoulder had 
no fracture or dislocation, but had mild degenerative change 
of the acromioclavicular joint.

A June 1997 orthopedic evaluation report from the Memphis 
Orthopedic Clinic notes the veteran was seen for right 
shoulder pain, but had no numbness or weakness of the right 
upper extremity and was neurovascularly intact.  He lacked 35 
degrees of abduction and external rotation.  Allen's and 
Adson's tests were normal, as well as the tests for 
apprehension and impingement.  X- rays revealed some inferior 
spurring of the glenoid and some narrowing of the 
glenohumeral joint.  His diagnosis was mild degenerative 
joint disease, right shoulder.

August 1997 notations from R. G. Childress, M.D., indicate 
the veteran had limited mobility of the right shoulder.  
Specifically, in external rotation, the veteran could abduct 
and elevate approximately 150 degrees on the right as 
compared to 170 degrees on the left, and had 65 degrees of 
external rotation on the right as opposed to 90 degrees on 
the left with shoulder elevated at 90 degrees.  Neurological 
function was grossly intact.  He also had a right shoulder 
scar, which was healed, and had some fullness in the right 
supraclavicular area which was not present on the left.  And, 
September 1997 notations from Dr. Childress reveal some 
restricted mobility and pain in the right shoulder.

An August 2000 examination from the Memphis Orthopedic Group 
reveals the veteran complained of shoulder pain and 
stiffness, and that it was difficult for him to work 
overhead.  He lacked 35 degrees of abduction and external 
rotation about the right shoulder and 30 degrees of flexion, 
but only lacked 10 degrees of extension and internal 
rotation.  He had normal Allen's and Adson's test, negative 
drawer sign, and negative apprehension sign.  Also, x-rays 
revealed minimal degenerative changes of the 
acromioclavicular and glenohumeral joints.  He was instructed 
to exercise, alternating ice, heat and massage, as well as 
"activities as tolerated."

Lastly, in December 2001, the veteran underwent a VA 
shoulder/joints examination, as requested in the January 2000 
Joint Motion for Remand and for a Stay of Proceedings (Joint 
Motion).  At this time, the veteran was positive for a 
psychiatric history and unable to relate any medical history 
regarding to the right shoulder, including any possible 
dislocations since his discharge from service.  However, he 
was able to relate that his shoulder hurt, without specifying 
where it hurt or what caused it.  He was also unable to 
describe any functional limitations due to discomfort.  Upon 
examination, the veteran was able to actively bring his right 
shoulder to full forward flexion and abduction to 180 
degrees, and his internal rotation was to T7.  Upon internal 
rotation motion the veteran repeated "as tolerated, as 
tolerated" and complained of pain.  However, upon palpation 
of the shoulders, neck, hand, forearm, both thighs and legs, 
he reported pain in all areas and with all motions.  
Additionally, upon an attempt to palpate around the 
subacromial space, the veteran once again repeated "as 
tolerated, as tolerated," stood up from the examination 
table, put on his shirt and refused to cooperate with further 
examination.  X-ray study of the right shoulder revealed mild 
degenerative changes in the acromioclavicular joint, mild 
glenohumeral narrowing, and no acute fracture dislocation.  
The assessment, in pertinent part, was status post-recurrent 
dislocations.  The examiner concluded he was unable to obtain 
further history and adequate examination because of the 
veteran's lack of cooperation.
 
II.  Analysis

With respect to the VA's duty to assist, the Board notes that 
the veteran was scheduled for VA examinations of the right 
shoulder in March and May 1998, but he failed to report to 
such examinations.  June and August 1998 Conference Reports 
issued by the RO indicate that the veteran failed to report 
to the examinations because he was unwilling to undergo such 
examinations.  As well, as discussed above, the VA 
shoulder/joints examination performed on the veteran in 
December 2001, as requested in the January 2000 Joint Motion, 
was deemed inadequate and could not be concluded due to the 
veteran's lack of cooperation.  In this respect, the law is 
clear that, while VA does have a duty to assist in the 
development of his claim, this duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  As the 
Court has noted, the duty to assist in the development and 
adjudication of a claim is not a one-way street.  See Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The veteran's right shoulder disorder is currently rated 
under Diagnostic Code 5203, which evaluates an impairment of 
the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2001).  Since the veteran's service-connected 
disability currently involves degenerative joint disease and 
is manifested by some limitation of motion, the Board finds 
that alternative ratings under Diagnostic Code 5003 
(degenerative arthritis), Diagnostic Code 5201 (limitation of 
motion of the arm), and Diagnostic Code 5202 (other 
impairment of the humerus) are also appropriate.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).

Under Diagnostic Code 5202, malunion of the humerus (major 
extremity) with moderate deformity warrants a 20 percent 
rating, and with marked deformity a 30 percent rating.  
Additionally, recurrent dislocation of the humerus at the 
scapulohumeral joint, if with infrequent episodes and 
guarding of movement only at the shoulder level warrant the 
assignment of a 20 percent rating.  But, if with frequent 
episodes and guarding of all arm movement, warrant the 
assignment of a 30 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2001).  However, the evidence does not 
show that the above listed criteria have been met.  The 
evidence does not show the right shoulder disability is 
characterized by recurrent dislocation of the humerus with 
infrequent episodes and guarding of movement only at shoulder 
level, or by malunion of the humerus with moderate or marked 
deformity.  As such, an increased rating in excess of 10 
percent is not warranted under Diagnostic Code 5202.

Pursuant to Diagnostic Code 5203, impairment of the clavicle 
or scapula involving dislocation or nonunion with loose 
movement of the major (right) extremity warrants a 20 percent 
rating.  Nonunion without loose motion or malunion warrants a 
10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2001).  In this case, the medical evidence of record, 
including the most recent evidence, does not show that the 
veteran's right shoulder disability currently involves 
dislocation or nonunion with loose movement of the right 
shoulder.  

With respect to the rating criteria under Diagnostic Codes 
5202 and 5203, the Board notes that, in fact, x-ray reports 
consistently reveal no fracture, dislocation or malunion of 
the right shoulder.  The only objective findings pertaining 
to the scapula or clavicle are mild degenerative joint 
disease of the acromioclavicular joint and some fullness of 
the supraclavicular area.  In light of these findings, the 
Board concludes that, under Diagnostic Codes 5202 and 5203, 
the veteran's right shoulder disability does not meet the 
criteria for the assignment of a disability evaluation in 
excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5202, 5203 (2001).

Diagnostic Code 5003 pertains to degenerative arthritis.  
Under Diagnostic Code 5003, a 10 percent rating is warranted 
for arthritis of 2 or more major joints or 2 or more minor 
joint groups, if confirmed by x-ray evidence.  A 20 percent 
rating is warranted when there is x-ray evidence of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  In this case, 
degenerative joint disease of the acromioclavicular joint has 
been confirmed by x-ray study.  However, the evidence does 
not show that the veteran's degenerative joint disease 
involves 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations.  
Nevertheless, under Diagnostic Code 5003, the Board finds 
that the veteran's disability most closely reflects a 10 
percent rating.  Here, the veteran's degenerative joint 
disease has been diagnosed as mild and no evidence in the 
claims files indicates that it is incapacitating.  The only 
objective manifestations are pain on deep palpitation and 
some limitation of motion.  Allen's and Adson's tests were 
normal, as were tests for apprehension and impingement. 
Neurological function was grossly intact. Overall, there is 
no basis for a 20 percent rating under Diagnostic Code 5003.  
However, Diagnostic Code 5003 also authorizes a rating based 
on limitation of motion of the joint affected.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Codes 5003 and 5201 allow for a rating based on 
limitation of motion. Limitation of motion of the arm is 
covered by  5201.  Diagnostic Code 5201 provides for a 20 
percent rating for limitation of motion of the arm to 
shoulder level.  Higher ratings are warranted for more severe 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).  In this case, a 20 percent (or 
more) rating is not warranted because no evidence indicates 
that the veteran's right arm motion is at least limited to 
the shoulder level.  Specifically, range of motion results 
shown in the June 1997 private orthopedic evaluation report 
indicate the veteran lacked only 35 degrees of abduction.  
Similarly, the August 1997 private physician notations 
indicate that right shoulder abduction and elevation were to 
150 degrees.  Although these results do indicate some 
limitation of motion, they also clearly show that the 
veteran's arm motion is not limited to the shoulder level.  
Lastly, the December 2001 VA examination report shows the 
veteran was able to actively bring his right shoulder to full 
forward flexion and abduction to 180 degrees, and his 
internal rotation was to T7, although upon internal rotation 
motion he repeated "as tolerated, as tolerated" and 
complained of pain.  Thus, he is not entitled to a disability 
rating in excess of 10 percent under DC 5201.

Upon a review of the foregoing, the Board finds no basis 
under the Rating Schedule for a disability evaluation in 
excess of 10 percent for the veteran's right shoulder 
disorder.  In making the above determinations, the Board has 
considered the veteran's functional effects pursuant to 
DeLuca v. Brown, supra.  However, although the veteran has 
subjective complaints of a pain and evidence, the objective 
medical evidence simply does not show weakness, numbness, 
instability, or incoordination with respect to the right 
shoulder.  Overall, the Board finds that the veteran's 
functional effects due to his right shoulder disorder are not 
of such a severity to be beyond that contemplated by the 
ratings in the Rating Schedule.  Therefore, the Board finds 
no basis for a higher rating based on functional effects.  
See 38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 205-
57 (1995).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's recurrent dislocation 
of the right shoulder, post-operative.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application.  

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing, nor 
does the veteran contend, that the right shoulder disability 
alone has caused marked interference with employment (i.e., 
beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  To the 
extent that the veteran may experience problems with his 
right shoulder due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating. 





In essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant the 
assignment of a higher rating on a schedular basis than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating in excess of 10 percent for 
service-connected recurrent dislocation of the right 
shoulder, post-operative, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

